EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with C. Brandon Browning on March 22, 2022.

The application has been amended as follows: 

	Claims
	9. (Currently Amended) A method of repairing a modular hopper tee comprising: 
providing a hopper tee including a box having a sidewall, an upper opening, a lower opening, a first side wall opening and a second sidewall opening arranged opposite to the first sidewall opening, a damaged polymer adapter detachably coupled with the first sidewall opening, and a polymer liner covering an inner surface of the sidewall, wherein the damaged polymer adapter includes a flange portion and a cylinder portion extending through the flange portion, the cylinder portion including a first portion that extends through the first sidewall opening and [[a]] the second portion that is located outside of the box, 
uncoupling the damaged polymer adapter from the hopper tee, 
uncoupling the damaged polymer adapter from a pipe, and 
coupling a second polymer adapter to and between the hopper tee and the pipe.

Reasons for Allowance
Claims 9, 10, 12, and 13 are allowed
The following is an examiner’s statement of reasons for allowance: Examiner’s closest art, Smith (European Patent Application Publication Number EP 1199505 A2), Rumminger (U.S. Patent Number 6,996,976), and Thomson (U.S. Patent Application Publication Number 2005/0230099), was presented and discussed in the previous Office Action. The prior art does not the a hopper tee including a box having a sidewall, an upper opening, a lower opening, a first side wall opening and a second sidewall opening arranged opposite to the first sidewall opening, a damaged polymer adapter detachably coupled with the first sidewall opening, and a polymer liner covering an inner surface of the sidewall, wherein the damaged polymer adapter includes a flange portion and a cylinder portion extending through the flange portion, the cylinder portion including a first portion that extends through the first sidewall opening and the second portion that is located outside of the box, as recited by claim 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER J BESLER/           Primary Examiner, Art Unit 3726